Citation Nr: 1746191	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-35 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1963 to April 1967 and was awarded the Air Force Outstanding Unit Award and National Defense Service Medal. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In April 2017, the Board granted the issue of entitlement to service connection for tinnitus and remanded the issue of entitlement to service connection for bilateral hearing loss for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


FINDING OF FACT

Bilateral hearing loss was not shown in service or for many years thereafter and is not related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.S. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection for bilateral hearing loss is warranted as the result of his in-service noise exposure.  He contends that his duties in the Air Force as an Airframe Repairman exposed him to rivet guns, air drills, aircraft engines, and loud machinery and hammer, all of which resulted in high noise levels.  The Veteran reported that his post-service occupations at Lockheed Martin and Pan American Airways were in the shop and tool rooms with little to no background noise.  His work as a construction manager was mostly office work.  As he had relatively little hazardous noise exposure after service, he believes that his current hearing loss is related to in-service acoustic trauma.  Board Hearing Transcript 5-13.  The Veteran's niece also reported that she has noticed that the Veteran has had "considerable hearing loss over the years."

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.S. §§ 1101, 1112, 1113, 1137 (LexisNexis 2017); 38 C.F.R. §§ 3.307, 3.309 (2017).  Additionally, service connection can be established based on continuity of symptomatology.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015) (to establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.   

The Veteran's service treatment records are absent evidence of a hearing loss disability.  At his enlistment medical examination, conducted in March 1963, he underwent audiometric testing (measured in ISO units).  At the time, pure tone thresholds were as follows:


HERTZ


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
5(20)
5(15)
-10(0)
-10 (0)
-10(-5)
LEFT
15(30)
15(25)
15(25)
10(20)
10(15)

Audiometric testing conducted in June 1965 showed the following pure tone thresholds:
	

HERTZ


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
5(20)
5(15)
-5(5)
-10 (0)
-5(0)
LEFT
0(15)
10(20)
0(10)
-10(0)
-5(0)

Audiometric testing conducted in August 1966 showed the following pure tone thresholds:


HERTZ


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
15(30)
5(15)
-5(5)
5 (15)
10(15)
LEFT
5(20)
10(20)
15(25)
10(20)
10(15)


At his separation examination conducted in March 1967, audiometric testing (measured in ISO units) revealed the following pure tone thresholds:


HERTZ


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
0(15)
-10(0)
-10(0)
-10 (0)
-10(-5)
LEFT
-10(5)
-10(0)
-10(0)
-10 (0)
-10(-5)


(Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses). 

The Board notes that the audiometric readings at the March 1963 enlistment examination and at the August 1966 audiometric examination for the Veteran's left ear, although diminished, did not meet VA's definition of a "disability" for hearing loss under 38 C .F.R. § 3.385.  Nor do these readings, viewed in context with the audiometric readings in June 1965 and at separation, suggest a pattern of worsening.  As such, the Veteran's left ear in this case is presumed sound during service.  See McKinney v. McDonald, 28 Vet. App. 15, 21 (2016). 

Post-service evidence establishes a current hearing loss disability.  Specifically, during a November 2009 VA examination, audiometric testing revealed pure tone thresholds of at least 50 decibels in each ear at 3000 Hertz and above.  Thus, a current hearing loss disability pursuant to 38 C.F.R. § 3.385 is established, and the question is whether such hearing loss disability is related to the Veteran's service.

After examining the Veteran, the November 2009 VA examiner stated that although the Veteran experienced noise exposure while on active duty, he had a normal hearing examination upon separation, weighing against a finding that his current hearing loss was related to in-service noise exposure.  The examiner opined that there is no evidence to support the Veteran's claim of hearing loss due to military service and it is more than likely due to civilian noise exposure.  In its April 2017 remand, the Board noted that the November 2009 examiner provided no further explanation for her finding that hearing loss was not related to the Veteran's service and did not appear to have considered the Veteran's credible lay statements that he had little to no noise exposure during his post-service occupations, and as such found that the opinion was inadequate.  The Board also noted that service connection for hearing loss cannot be denied solely because there was no evidence of the disorder during active duty.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran's private physician submitted opinions and audiological reports in March 2009 and October 2012 that indicated his current hearing loss is at least as likely as not a result of exposure to a high noise environment while on active duty.  The November 2016 addendum opinion also stated the Veteran's bilateral hearing loss was more likely than not related to noise trauma experienced in military service as an airframe repairman in a high noise environment.  In its April 2017 remand, the Board found that these opinions unfortunately were not supported by an adequate rationale that explained why the conclusions were reached.  

Pursuant to the April 2017 Board remand for an adequate opinion regarding the etiology of the Veteran's hearing loss, the Veteran was afforded another audiological examination in July 2017.  Audiometric testing showed the following pure tone thresholds:
	

HERTZ


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
25
25
25
65
65
LEFT
25
25
35
75
95

Speech audiometry results using the Maryland CNC were 70 percent for the right ear and 96 percent for the left ear.  

The July 2017 examiner opined that the Veteran's hearing loss was less likely than not incurred in or caused by an in-service injury or event.  She explained that service medical records show hearing tests at enlistment, separation, and throughout his military career indicating normal bilateral hearing with no noted significant threshold shift.  She also reported that there is insufficient evidence from longitudinal studies in laboratory animals or human beings to determine if permanent, noise-induced hearing loss can develop much later in one's lifetime (delayed onset), long after noise exposure has ceased.  She indicated that based on current anatomical and physiological data available on the recovery process following noise exposure, it is not likely that noise-induced hearing loss can occur at a later point in time.  The examiner also opined that it is more likely than not that Veteran's hearing loss is due to aging, post-service noise exposure, familial history, or other outside factors rather than as a result of an event during military service.  She stated that although hearing loss due to noise exposure and advancing age produce similar hearing loss, the pattern of hearing loss across frequencies differs for these two etiologies.  She explained that a "noise notch" is a common feature of noise-induced hearing loss, with that notch located at 3000, 4000, or 6000 Hertz, followed by hearing rising in degree.  She reported that the Veteran's current hearing loss does not feature this common sign of noise-induced hearing loss, and it is more likely than not that his hearing loss is due to advancing age than delayed onset noise-induced hearing loss due to hazardous noise exposure while serving in the military.

After review of the record, the Board finds that service connection for bilateral hearing loss is not warranted.

At the outset, as a hearing loss disability was not shown in service or for many years thereafter, competent evidence of a nexus between the Veteran's current hearing loss and service is required to substantiate the claim of entitlement to service connection.

Turning first to the Veteran's statements, the Board acknowledges that laypersons are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while the Veteran may be competent to report the manifestation of symptoms of his hearing loss disability and that he had little to no noise exposure during his post-service occupations, he is not competent to provide medical opinions regarding the causes or aggravating factors of his hearing loss disability.  As the Veteran has not shown to have appropriate medical training and expertise, he is not competent to render probative (i.e., persuasive) opinions on medical matters, specifically the etiology of his hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, his lay assertions in this regard have no probative value.

In addressing the competent evidence of record,  the Board finds that the negative opinion of the July 2017 VA examiner, provided after reviewing the entirety of the claims file, including consideration of the Veteran's statements, is highly probative as it reflects consideration of all relevant facts.  The examiner provided a detailed rationale for the conclusion reached.  Her conclusion is supported by the medical evidence of record, which notes that the Veteran's hearing was within normal limits during in-service examinations.  She also noted that medical literature supports the proposition that although hearing loss due to noise exposure and advancing age are similar, a "noise notch" is a common sign in noise-induced hearing loss, which the Veteran's current hearing loss lacks.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly, there is no more probative competent medical opinion of record to the contrary.

The Board notes that while it previously found the November 2009 VA opinion and the private opinions inadequate to decide the claim, these inadequacies were primarily due to the failure to provide an adequate rationale for the conclusions reached.  These issues were addressed in the July 2017 opinion.  In addition, the above evidence reflects that sensorineural hearing loss, a chronic disease, was not noted in service and did not manifest within the one-year presumptive period.  The provisions of 38 C.F.R. § 3.303(b) and 38 C.F.R. § 3.307 with regard to chronic diseases are therefore not for application.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


